Title: Jesse B. Harrison to James Madison, 3 July 1828
From: Harrison, Jesse B.
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Lynchburg
                                
                                July 3rd ’28.
                            
                        
                         
                        As the annual meeting of the Visitors of the University is nigh at hand, I have judged it but becoming in me
                            to inform you of the situation, in which I desire to stand with reference to the Board. After the proposal which was
                            declined last winter I certainly do not consider myself a candidate for Mr Long’s chair. That I should readily accept it,
                            if freely offerred by the Board, I will not disavow, tho’ even in this case I should regret if the Visitors wd not
                            consent for me to go abroad in the first, or second year after inauguration. You will understand yourself, I know, sir,
                            that by desiring to go abroad I do not plead an incompetence to discharge the duties respectably at present; nor in
                            striving to remove such an impression will I deviate into the vanity of self-sufficiency. I will therefore only venture to
                            say, that it is from a very high appreciation of the qualifications of a Professor worthy of the University, who would be
                            able to elevate its character, in this which in my opinion is the vital department of the University, that I should desire, if elected, to visit that
                            Germany where the philosophy, politics, history, poetry &c of all nations, are the every-day helps of the scholars
                            who study the remains of the Ancient age. Scarce any Englishman approaches so nigh to this standard as our admirable Mr
                            Long, or Mr Everett, the latter of whom studied in Germany, & the former is devoted to their writings. I beg to
                            be presented to Mrs Madison and to offer you the homage of my great veneration and my affectionate good wishes for your
                            happiness.
                        
                        
                            
                                Je: B. Harrison
                            
                        
                    